DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “determines location” should read “determines a location.” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “wherein the wherein the” should read, “wherein the.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 16 recite the limitation "gaming play electronic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “gaming play electronic device” is referring to the “game play electronic device” in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 13, and 18, are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Sanz-Pastor et al (US 6,747,649).
Re claim 1, Sanz-Pastor discloses a method comprising:	determining a portion of a basemap for a virtual game world that is to be rendered (col. 4:54-58, terrain layers are rendered centered about the viewer and therefore is the determined portion of the basemap);	determining ground coverage for the at least a portion of the basemap (5:18-28, 
Re claim 2, Sanz-Pastor discloses the virtual game world has a terrain rendered for the player using at least the portion of the basemap along with the ground coverage on a player’s screen (7:10-36, the layers render terrain centered around the player which allows for ground coverage of at least 100 nautical miles).
Re claims 5-6, Sanz-Pastor discloses the player plays the game on the player’s game play electronic device (fig. 1, computer system 100), and wherein the terrain is generated by the player’s gaming play electronic device at least each time the game is activated thereon (since the environment is being rendered centered about the viewer, the terrain will therefore be generated each time the game is played).
Re claims 7 and 18, Sanz-Pastor discloses the determining of the ground coverage for the at least a portion of the basemap is performed by at least one ground coverage agent (fig. 1, geometry processor 113 is considered a ground coverage agent as it processes geometry which is a part of the basemap in the virtual environment).
Re claim 9, Sanz-Pastor discloses the ground coverage agent determines ground texture for the at least a portion of the basemap (8:6-24, graphics pipeline 112 
Re claim 13, see the rejection to claim 1, mutatis mutandis.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor.
Re claim 3, while Sanz-Pastor discloses the terrain containing trees (2:42-55, cultural features such as trees, there is no explicit disclosure of a forest with virtual trees of a particular type and density. However, as Sanz-Pastor is directed to providing a realistic experience by providing high foreground detail (see 4:45-53) and therefore, depicting a forest with trees would be an obvious matter of design choice, as Sans-.

Claims 4 and 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor as applied to claim 3 above, and further in view of Benedetto (US 2021/0121781).
Re claims 4, 14, and 17, while Sanz-Pastor discloses terrain rendering and trees, there is no disclosure of a machine learning agent determining the location of virtual trees in a forest. Benedetto teaches generating environments with an AI based on external geometry, wherein a machine learning model is used to define the structure and appearance of items, textures, surfaces, or other rendered portions in the virtual environment (par. [0064]).	Therefore, when combined with the virtual environments of Sanz-Pastor, it would have been obvious to an artisan of ordinary skill at the time the invention was filed to utilize a machine learning agent such as the one taught by Benedetto in order to allow for the system to utilize a database to use assets from a library to more accurately render the details of a virtual environment, such as those of trees in a forest.
Re claim 15, Sanz-Pastor discloses the player plays the computer game on the player’s game play electronic device, and wherein the electronic device that executes the computer program code is the player’s game play electronic device (fig. 1, computer system 100).
Re claim 16, since the environment and terrain is rendered centered on the player, the code is repeatedly performed by the device during play as otherwise, the environment would cease to be rendered.


Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor in view of Sommers (US 2005/0264576).
Re claims 8 and 19, Sanz-Pastor discloses procedural generation (2:53-55), but does not explicitly disclose the ground coverage agent being trained from the procedurally generated data. Sommers teaches a terrain generation system which generates terrain procedurally ([0057]). By using a procedural generation system to dictate what is being generated by the geometry processor and displayed to the user, it would be obvious to utilize the techniques of Sommers in order to save memory and disk space by generating terrain on the fly in real time when necessary, rather than storing actual terrain geometry data, while also allowing for the system to generate and render practically limitless detail.
Re claim 20, Sanz-Pastor discloses the ground coverage agent determines ground texture for the at least a portion of the basemap (8:6-24, graphics pipeline 112 includes geometry processor 113 and texture memory 119 which is utilized to perform texture coordinate generation, 12:7-21).

Allowable Subject Matter
Claims 10-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN Y KIM/Primary Examiner, Art Unit 3715